Title: To James Madison from Maria E. Heineken, 24 March 1809
From: Heineken, Maria E.
To: Madison, James


Sir,
Germantown Mount Airy March 24th. 1809
Previous to Mr. Heinekens Decease he wrote Your Excellency requesting to know if Mr G J E Smissaert had received his Exequator from the president for the state of new York, Which not being Answered, & having some unpleasant business With the Agents under Mr. H ⟨I⟩ Presume to request it as A favor, to know wha⟨t⟩ Period Mr. Smissaert received his Exequator, also the difft states included under his appointment. My best Compts & Esteem to your Lady And Am with due respect, Your Excellency’s Most Obedt Servt
Maria E. Heineken
